Citation Nr: 1026703	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  04-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by aching joints, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a disability manifested 
by night sweats, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a skin disability, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims.  This case was before the Board in November 
2006 and again in July 2009, and was remanded for additional 
development of the record and/or to ensure due process.  The case 
is again before the Board for appellate consideration.

The Board notes that in its July 2009 determination, it denied 
claims for service connection for a disability manifested by 
fevers, "chilly feelings" and dyssomnia, all to include as due 
to undiagnosed illness.  Accordingly, this decision is limited to 
the issues set forth on the cover page.

The issues of entitlement to service connection for disabilities 
manifested by aching joints and night sweats, to include as due 
to undiagnosed illness, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  A chronic skin disability was not manifested during service, 
is attributable to a known clinical disorder, and there is no 
competent medical evidence linking it to service, to include 
service in the Persian Gulf.


CONCLUSION OF LAW

The criteria for establishing service connection for a skin 
disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a July 2002 letter, issued prior to the rating 
decision on appeal, and in a letter dated in December 2006, the 
VA provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The December 2006 letter advised the Veteran 
of how the VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such.  The 
case was last readjudicated in January 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, VA medical records, the reports of VA examinations, and 
hearing testimony.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and testifying at a hearing.  
Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may be 
service-connected, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011, and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  A 
"qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or any 
combination of the following):  (1) an undiagnosed illness; (2) 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any 
other illness the Secretary determines meets the criteria of a 
medically unexplained chronic multisymptom illnesses); or (3) any 
diagnosed illness that the Secretary determines warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii). 
Chronic multisymptom illnesses of partially understood etiology 
and pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period 
of chronicity is measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an undiagnosed 
illness or a medically unexplained chronic multisymptom illness 
include, but are not limited to the following:  fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint pain; 
neurologic signs or symptoms; neuropsychological signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs or 
symptoms; cardiovascular signs or symptoms; abnormal weight loss; 
and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or (2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between a veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of a 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The evidence establishes that the Veteran served in the Persian 
Gulf during the requisite time period.  He argues that he has a 
chronic skin condition, to include as being due to undiagnosed 
illness.

The evidence supporting the Veteran's claim includes his 
statements and some of the findings of record.  The service 
treatment records disclose the Veteran was seen in October 1983 
for a cyst in the buttock area.  The assessment was folliculitis.  
Medication was prescribed.  Later that month, the Veteran 
complained of a rash on his arms and back.  He stated it had been 
present for 24 hours.  The assessment was allergic reaction.  
Contact dermatitis was also noted.  

VA outpatient treatment records disclose the Veteran was seen in 
July 1992.  It was noted he had a rash on his trunk and 
extremities.  The pertinent diagnosis was generalized rash with 
fever, of acute onset.  

The Veteran was admitted to a VA hospital in September 1992 with 
a macular rash.  It was noted he had a rash on his upper and 
lower extremities, the thorax and abdomen.  There were 
hyperpigmented areas of a previous rash that had cleared.  

The Veteran was afforded a dermatology examination by the VA in 
March 1993.  
It was reported he had experienced a febrile illness in 1992 
associated with septic arthritis, and that he proceeded to 
desquamate with loss of both finger nails and 
toe nails.  He was not on any medication.  An examination 
demonstrated hyperpigmentation in the areas of desquamation 
involving the arms and legs.  
The diagnosis was hyperpigmentation secondary to acrotoxic 
erythema.

When examined by the VA in December 2008, the Veteran asserted 
his skin condition had remained pretty much the same since the 
episode in 1992.  The pertinent diagnoses were acrotoxic erythema 
of the lower extremities, tinea pedis and tinea unguium.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical records.  The 
Board acknowledges that the Veteran was found to have 
folliculitis and contact dermatitis in service.  While he was 
treated for these conditions in October 1983, the service 
treatment records are negative for complaints or findings of any 
skin condition during the more than 7 subsequent years of 
service.  It is significant to point out that on the December 
2008 VA examination, the examiner cited the in-service skin 
problems and noted they had both resolved.  He added that the 
Veteran had hyperpigmented lesions over his shins, but that he 
was not receiving treatment for this condition, and that it was 
asymptomatic.  The Veteran stated it had stayed pretty much the 
same since 1992.  

In November 2009, the examiner who conducted the December 2008 VA 
examination reviewed the claims folder.  He again stated that the 
in-service skin problems resolved.  He opined that tinea was not 
related to service.  Finally, he concluded that the 
hyperpigmentation due to acrotoxic erythema was due to septic 
arthritis noted post service and was, therefore, not related to 
service.  

The Veteran is competent to report the onset of symptoms in 
service and thereafter.  Buchanan v. Nicholson, 451 F.3d 1331, 
1335-6 (Fed. Cir. 2006).  However, he is not competent to opine 
on matters requiring medical expertise, such as the nature and 
etiology of skin disorders.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  
Moreover, to the extent the Veteran contends that his current 
skin disorder is the same as the conditions treated in service 
and continuing thereafter, he is not competent to provide such an 
opinion.  As noted in Clyburn v. West, 12 Vet. App. 296, 301-302 
(1999), medical evidence is still required to demonstrate a 
relationship between a present disability and the continuity of 
symptomatology demonstrated if the condition is not one where a 
lay person's observations would be competent.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  The diagnosis and 
etiology of a skin disability are matters which require medical 
testing and medical expertise to determine.  There are multiple 
different types of skin disorders with varying etiologies.  As a 
lay person, the Veteran is not competent to link his current 
disorder to service.  Further, the only medical opinion of record 
is to the contrary.  

In summary, a chronic skin disorder was not noted in service, and 
the competent medical evidence of record fails to link the 
current skin disorder to service.  Furthermore, his disability 
has been related to a known clinical diagnosis.  Thus, the Board 
finds that preponderance of the evidence is against the claim for 
service connection for a skin disability, to include as due to an 
undiagnosed illness.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable regarding the claim for 
service connection for a skin disability, to include as due to 
undiagnosed illness.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a skin disability, to include as due to 
undiagnosed illness, is denied.


REMAND

The Veteran also asserts service connection is warranted for a 
disability manifested by aching joints, to include as due to 
undiagnosed illness.  In its July 2009 remand, the Board 
requested that the examiner who performed the December 2008 VA 
examination provide an opinion concerning whether the Veteran had 
a diagnosed joint disorder that was related to service, to 
include his service in the Persian Gulf.  The examiner noted in 
November 2009 that the only joint condition he documented as 
noted in service and continuing thereafter was the Veteran's 
service-connected right elbow disability, and that the other 
joint complaints are not documented adequately to state they are 
service connected.  

The examiner should be asked to provide a more detailed rationale 
as to whether the Veteran's left shoulder arthritis is related to 
the fall on that shoulder in March 1987 or the left 
acromioclavicular strain in November 1988, especially since the 
Veteran does not suffer from arthritis in his dominant right 
shoulder.  In addition, the examiner should clarify his statement 
that the other joint complaints are not documented adequately to 
state they are service connected.  It is unclear whether the 
examiner believed there was no treatment for the conditions in 
service or whether he determined that the in-service complaints 
in the right knee, feet, and right shoulder were acute and 
resolved in service.  Further, the examiner should indicate 
whether the Veteran's complaints of aching joints are related to 
the diagnosed disorders in the knees, feet, lumbosacral spine, 
left ankle and left shoulder, or whether the Veteran suffers from 
an undiagnosed illness causing aching joints.   

In addition, the Board notes that the supplemental statement of 
the case issued in January 2010 only addressed the claim for 
service connection for a skin disability.  Under 38 C.F.R. 
§ 19.31 (2009), the RO must issue a supplemental statement of the 
case when it receives "additional pertinent evidence after a 
statement of the case or the most recent supplemental statement 
of the case has been issued.  Such evidence has been received on 
the claims for service connection for night sweats and aching 
joints.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should again contact the 
physician who conducted the December 2008 VA 
examination and request he review the claims 
folder.  He should be asked to provide a more 
detailed rationale as to whether the 
Veteran's left shoulder arthritis is related 
to the fall on that shoulder in March 1987 or 
the left acromioclavicular strain in November 
1988, especially since the Veteran does not 
suffer from arthritis in his dominant right 
shoulder.  In addition, the examiner should 
clarify his statement that the other joint 
complaints are not documented adequately to 
state they are service connected.  It is 
unclear whether the examiner believed there 
was no treatment for the conditions in 
service or whether he determined that the in-
service complaints in the right knee, feet, 
and right shoulder were acute and resolved in 
service.  Further, the examiner should 
indicate whether the Veteran's complaints of 
aching joints are related to the diagnosed 
disorders in the knees, feet, lumbosacral 
spine, left ankle and left shoulder, or 
whether the Veteran suffers from an 
undiagnosed illness causing aching joints.

A rationale for his opinion should be set 
forth.  If that examiner is not available, 
the claims file should be forwarded to 
another physician to obtain the opinions.  If 
a new examination is deemed necessary, such 
should be scheduled.

2.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claims for 
service connection for aching joints and 
night sweats may be granted.  If not, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case addressing the claim for service 
connection for a disability manifested by 
aching joints, and be provided an opportunity 
to respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


